 In the Matter of THE J. M. SMUCKER COMPANY, EMPLOYERandCAN-NERY WAREHOUSEMEN, FOOD PROCESSORS, DRIVERS Sc HELPERS, LOCALUNION No. 318, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. L.,PETITIONERCase No. 19-R-2146.-Decided November 7, 1917Crullard & O'Connor,by"dlr.A. J. O'Connor,ofWenatchee, Wash.,,for the Employer.Mr. Charles C. Hughes,ofWenatchee, Wash., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held atWenatchee, Washington, on August 4, 1947, before Daniel R. Dimick,_hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor Relations.Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe J. M. Smucker Company is a corporation having its principaloffice in Orville, Ohio, and maintaining an office and processing plantinWenatchee, Washington, the only operation involved in this pro-ceeding, where the Employer is engaged in the dehydrating and proc-essing of fruit.During the year 1946, the Employer purchased rawmaterials for use at its Wenatchee plant in an amount exceeding$500,000 of which approximately 5 percent originated outside of theState of Washington.During the same period, the Employer shippedfrom its Wenatchee plant to its home plant in Ohio products in anamount exceeding $600,000 in value, which represents 100 percent ofthe output of the Wenatchee plant.75 N. L. R. B., No. 26.202 THE J. M. SMIICKER COMPANY209The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, which in turn is affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer, until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all the employees of theEmployer at its Wenatchee, Washington, plant or in sheds or lotsconnected therewith or adjacent thereto where commodities or mate-rials are processed or stored, excluding office and clerical employees,laboratory employees, field men, watchmen, fruit inspectors, and allsupervisors.The Employer contends that the claimed unit is inappropriate in_that the seasonable employees should not be included with the perma-nent employees. In cases where no union has sought to represent theseasonal employees, they have been excluded from units of permanentemployees; 1 in the present case the inclusion of the seasonal workers is-requested by the Petitioner.Moreover, the employees as one grouphave a community of interests sufficient to warrant the finding thatthey constitute an appropriate unit.2We find that all employees of the Employer at its Wenatchee, Wash-ington, plant or in sheds or lots connected therewith or adjacentthereto where commodities or materials are processed or stored, exclud-ing office and clerical employees, laboratory employees, field men,watchmen, fruit inspectors, and all supervisors, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.'SeeMatter of St.Mary'sPackingCc , 72 N L. R B 596, and the cases cited thereinz SeeMatter of California Almond Growers Exchange,73 N.L. Ti B. 1367; andMatterof American Agricultural ChemicalCo, 73 N. L R B. 105 204DECISIONS OF NATIONAL LABOR-RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The J. M. Smucker Company,Wenatchee,Washington, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Reg-ulations-Series 5, among the employees in the unit found appropriatein Section JV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Cannery Warehouse-men, Food Processors, Drivers S, Helpers, Local Union No. 318, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, A. F. L., for the purposes of collective bargaining.